    Case: 5:18-cv-02567-JRA Doc #: 21 Filed: 11/16/18 1 of 2. PageID #: 280




                          UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF OHIO
                                EASTERN DIVISION

LIBERTY HANGOUT, a registered student
organization at Kent State University; and
MICHAEL HEIL, an individual;                       Case No: 5:18CV2567

                      Plaintiffs,
                                                   JUDGE: JOHN R. ADAMS
       vs.
                                                   ORDER GRANTING
                                                   TEMPORARY RESTRAINING
BEVERLY J. WARREN, in her official
                                                   ORDER
capacity as President of Kent State University;
LAMAR R. HYLTON, individually and in his
official capacity as Kent State University Dean
of Students; DEAN TONDIGLIA in his official
capacity as Director of Public Safety & Chief of
the Kent State University Department of Public
Safety; RICK O’NEIL, individually and in his
official capacity as Kent State University
Department of Public Safety lieutenant; and                (Resolves Docs. 5, 6)
DOES 1-25;

                      Defendants.




       Pursuant to Rule 65 of the Federal Rules of Civil Procedure, and upon the request of Plaintiffs
 Michael Heil and Liberty Hangout (“Plaintiffs”), the Court orders:

         Defendants Beverly J. Warren, Lamar R. Hylton, Dean Tondiglia, Rick O’Neil and DOES 1-25
 are restrained from assessing security fees against Plaintiffs in connection with the “Lets Talk Gun
 Rights with Speaker Kaitlin Bennett” event on November 19, 2018, at Kent State University’s Kiva
 event space. The bond requirement is hereby waived.
         A written opinion detailing the Court's findings will follow this order.




                                               1
      Case: 5:18-cv-02567-JRA Doc #: 21 Filed: 11/16/18 2 of 2. PageID #: 281




       It is further ORDERED that Plaintiffs’ motion for preliminary injunction shall be heard

by the Court on the 13th day of December, 2018, at 10:00 a.m.


DATED: November 16, 2018                                  /s/ John R. Adams
                                                          UNITED STATES DISTRICT JUDGE




                                               2
